Citation Nr: 0621629	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  94-07 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD) with depression.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
February 1971.  His DD Form 214 shows he earned various 
medals including the Combat Infantry Badge (CIB), Vietnam 
Service Medal (VSM), and the Vietnam Campaign Medal (VCM).

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 1992 rating decision of the San Juan, Puerto 
Rico, Department of Veterans Affairs (VA) Regional Office 
(RO) - which, in relevant part, granted service connection 
for PTSD and assigned an initial 50 percent rating effective 
November 20, 1991.  The veteran wants a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (when a veteran appeals his initial rating, VA must 
consider whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).

This case was previously before the Board and was remanded to 
the RO in February 1997, June 2004, and most recently in 
December 2005.

In May 2006, to support his claim, the veteran testified at a 
hearing at the RO before the undersigned Veterans Law Judge 
(VLJ) of the Board.


FINDING OF FACT

The veteran is unemployable because of his PTSD (even 
irrespective of his several physical disabilities); the PTSD 
causes near continuous depression, impaired impulse control 
- including anger outbursts, and nightmares, flashbacks, 
anxiety, intrusive thoughts, hypervigilance, exaggerated 
startle response, and an inability to establish and maintain 
effective relationships.


CONCLUSION OF LAW

The criteria are met for a higher 100 percent rating for PTSD 
with depression.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996) and 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



A review of the record reveals the veteran was not provided 
notice of the VCAA prior to the initial adjudication of his 
claim by rating decision in October 1992.  But this was both 
a practical and legal impossibility because the VCAA was not 
enacted until several years later - in November 2000.  And 
in Pelegrini II, the Court clarified that in this type 
situation VA does not have to vitiate the initial decision 
and start the whole adjudicatory process anew, as if the 
initial decision was not made.  Rather, VA need only ensure 
the veteran receives or since has received content-complying 
notice such that he is not prejudiced.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Here, the RO readjudicated 
the claim and sent the veteran a supplemental statement of 
the case (SSOC) in July 2005, following the VCAA notice 
compliance actions in June and November 2004.  These letters 
were sent as a direct result of the Board's June 2004 remand 
- which, in part, was to specifically ensure VCAA 
compliance.  The veteran was provided every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the notices.  Therefore, there is no prejudice to 
him because his claim was readjudicated by the RO after 
appropriate VCAA notice was provided.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the June 2004 letter 
stated:  "[i]f there is any other evidence or information 
that you think will support your appeal, please let us know.  
If the evidence is in your possession, please send it 
to us."  (emphasis in original).  This satisfies the fourth 
"element".  The more recent November 2004 letter likewise 
informed the veteran: "[i]f you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  (emphasis in original).  



During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include mention that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is granted.  Id.  In this case, the 
veteran was provided notice in April and May 2006 of the type 
of evidence necessary to establish an effective date for the 
disability on appeal.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA medical records and 
reports of VA examinations.  The veteran has not indicated he 
has any further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  He has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  He 
testified in support of his claim in May 2006.  All pertinent 
due process requirements have been met.  See 38 C.F.R. § 
3.103 (2005).



Analysis

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002).  Separate diagnostic codes identify the various 
disabilities.  

The Court has held that an appeal from an initial rating, as 
in this case, is a separate and distinct claim from a claim 
for an increased rating.  Fenderson v. West, 12 Vet App 119 
(1999).  When assigning an initial rating, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the 
present level of disability is of primary importance, is not 
applicable.  Fenderson  at 126.  Therefore, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  Id. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

The veteran was first afforded a VA examination in November 
1991.  According to that examination report, objective mental 
status evaluation revealed that he was casually dressed and 
groomed.  The examiner noted the veteran was quite tense and 
apprehensive at first.  He was not delusional or actively 
hallucinating, but he was very depressed and did exhibit a 
lot of inner anger.  He had very strong feelings of 
restlessness and guilt associated with feeling responsible 
for fellow soldiers that died in Vietnam.  He had very strong 
suicidal ruminations, although no actual attempts.  He 
indicated that he was in therapy to deal with his problems of 
impulse control.  He reported that he had chronic martial 
problems and that his 


relationship with his wife was "practically nothing at 
all."  He had definite conflicts with authority figures.  
His mood was under surface anxious and restless with great 
depression underlying.  He was oriented in all spheres and 
had a very well-preserved memory.  Intellectual functioning 
was very high.  The diagnosis was PTSD with depression.  The 
examiner indicated the veteran's overall level of functioning 
was poor.

In an October 1992 rating decision, the RO awarded service 
connection for PTSD with depression and assigned an initial 
50 percent rating from November 20, 1991, the date of the VA 
examination.  

When examined by VA again in February 1995, the veteran 
complained that he felt bad all the time, felt depressed, 
slept poorly with frequent awakenings, was extremely anxious 
and had nightmares.  He also complained of irritability and 
mental blocking.  Objectively, he was clean, neatly dressed 
and groomed.  He was alert and oriented.  His mood was 
somewhat depressed and tense, and his affect was blunted.  
His attention, concentration and memory were good and his 
speech was clear and coherent.  He was not hallucinating, 
suicidal or homicidal.  The diagnosis was PTSD with 
depressive features.  A Global Assessment of Functioning 
(GAF) score of 60 was assigned.

In a June 1996 rating decision, the RO granted a total 
disability rating based on individual unemployability (TDIU) 
effective January 26, 1994.  The grant primarily was based on 
the veteran's inability to work because of his PTSD - that 
is, mental disability more so than his physical disabilities.

On VA examination in July 2004, the veteran continued to 
complain of problems sleeping, irritability and becoming 
verbally aggressive.  He also complained of forgetting things 
occasionally.  He reported that he used to be very 
destructive at home and that his wife called the police after 
he hit a door.  Mental status evaluation noted he was clean, 
adequately dressed and groomed.  He was alert and oriented in 
all spheres (to time, place, and person).  His mood was 
tense, guarded and depressed, and his affect was constricted.  
He was not hallucinating and had no suicidal or homicidal 
ideations.  His speech was clear and coherent.  
The diagnosis was PTSD with depressive features.  A GAF score 
of 55 was assigned.  The examiner stated the veteran's PTSD 
seriously affected his personal, interpersonal and laboral 
capacities.

The veteran was most recently evaluated by VA in December 
2004.  At that time, his PTSD symptomatology included 
intrusive thoughts, nightmares, recurrence of traumatic 
events, avoidance behavior, feelings of detachment or 
estrangement from others, restricted affect, problems 
sleeping, irritability or outbursts of anger, concentration 
problems, hypervigilance, exaggerated startle response, 
feelings of guilt and social withdrawal.  It was noted that 
his symptoms caused clinically significant distress or 
impairment in social, occupational or other important areas 
of functioning.  The diagnosis was PTSD and a GAF score of 55 
was assigned.  The examiner opined that the veteran was not 
able to work or get involved in gainful activities.

In May 2006, the veteran had a hearing before the undersigned 
Veterans Law Judge of the Board.  He testified that he could 
barely function and experienced problems sleeping as well as 
daily flashbacks and nightmares.

Since the October 1992 rating decision, the regulations 
pertaining to the evaluation of mental disorders were 
amended, effective November 7, 1996.  See 61 Fed. Reg. 52695- 
52702 (1996) (presently codified at 38 C.F.R. §§ 4.125-4.130 
(2005)).  Generally, where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply unless 
Congress provided otherwise or permitted the Secretary of VA 
to do otherwise and the Secretary did so.  But see VAOPGCPREC 
7-2003 (Nov. 19, 2003), pointing out that the U. S. Court of 
Appeals for the Federal Circuit - in Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003) - overruled Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991), to the extent that 
Karnas conflicts with the precedents of the 


Supreme Court and the Federal Circuit.  That is, when amended 
regulations expressly state an effective date and, as in this 
case, do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded, notwithstanding 
Karnas, and the prior version may be applied, if more 
favorable, to periods preceding and following the change.  
See also VAOGCPREC 3- 2000 (Apr. 10, 2000); VAOPGCPREC 11-97 
(Mar. 25, 1997); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2005).

Under the old rating criteria for PTSD, 38 C.F.R. § 4.132, 
Diagnostic Code 9411, a 50 percent rating is warranted when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; and when 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.

A 70 percent rating is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired; and when the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.

A 100 percent rating is warranted if:  1) the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
2) when there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or 3) when the veteran is 
demonstrably unable to obtain or retain employment.  
See Johnson v. Brown, 7 Vet. App. 95 (1994).



Under the revised criteria, a 50 percent evaluation is 
warranted when the veteran exhibits occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).



The veteran's various GAF scores range from 55 to 60.  The 
GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness."  See Richard v. Brown, 
9 Vet. App. 266, 267 (1996), citing the American Psychiatric 
Associations' Diagnostic and Statistical Manual of Mental 
Health Disorders (4th ed. 1994) 
(DSM-IV).  According to DSM-IV, GAF scores ranging from 51 to 
60 are indicative of moderate symptoms such as a flat affect 
or occasional panic attacks, or moderate difficulty in 
social, occupational or school functioning 
(i.e., few friends, conflicts with peers or co-workers).  See 
38 C.F.R. § 4.130 (incorporating by reference VA's adoption 
of the DSM-IV for rating purposes).

So the veteran does not have a sufficiently low GAF score to 
receive a rating higher than 50 percent under either the 
former or revised standards.  But also keep in mind the RO 
already granted him a TDIU in June 1996 (retroactively 
effective from January 26, 1994) primarily on the basis of 
his PTSD - i.e., mental disability, as opposed to his 
several physical disabilities that include gunshot wound 
(GSW) residuals.  In granting the TDIU, the RO acknowledged 
these physical disabilities, for the most part, had remained 
rather "static" - except for the one affecting the 
right hip (which records show involved a replacement due to 
degenerative changes).  Granting a TDIU primarily on the 
basis of the PTSD is, in and of itself, an acknowledgement 
this condition renders the veteran incapable of securing and 
maintaining substantially gainful employment.  38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16.  And, indeed, the VA physician 
who most recently examined the veteran in December 2004 
confirmed this by concluding his PTSD is so severe that he is 
unable to work or get involved in gainful activities.

The fact that the veteran is unemployable as a result of his 
PTSD is sufficient reason to grant the maximum possible 
schedular rating of 100 percent, irrespective of whether you 
consider his possible entitlement under the old or new 
standards.  And since he is entitled to a 100 percent rating, 
the highest possible, for the entire period at issue, there 
is no need to discuss whether his rating should be "staged" 
under Fenderson.



One final point worth mentioning, a veteran cannot have a 100 
percent schedular rating and at the same time have a TDIU.  
As mentioned, the veteran had a TDIU (primarily on the basis 
of his mental impairment) even prior to this decision.  
And this decision is also granting a 100 percent schedular 
rating for his PTSD.  The schedular rating is the greater 
benefit, so given the option for any period when these two 
benefits would potentially coincide, he should elect the 100 
percent schedular rating in lieu of the TDIU.  See Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. 
Principi, 15 Vet. App. 1 (2001).  See, too, VAOPGCPREC 6-99 
(June 7, 1999), 64 Fed. Reg. 52375 (1999).


ORDER

A higher 100 percent rating is granted for PTSD, subject to 
the laws and regulations governing the payment of VA 
compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


